



EXHIBIT 10.2 (vii)






AMENDMENT TO
401(k) RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
On January 15, 2019, Diebold Nixdorf, Incorporated (the “Company”) hereby amends
the 401(k) Restoration Supplemental Executive Retirement Plan, as amended and
restated January 1, 2008 (the “401(k) Restoration Plan”) by adding a new
subsection (e) to article VI to read as follows:
“Effective for Compensation paid after January 21, 2019, Employer Matching
Contributions, whether calculated on a payroll period basis or an annual basis,
shall cease in any amount or rate of contributions to this Plan and the Company
shall not be obligated to match any deferral by any Participant, per payroll
period or on an annual basis, on or after that date.”
* * * * * * * * *











